DETAILED ACTION
This Office Action is in response to the correspondence filed by the applicant on 4/2/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, its dependent claim 8, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites the limitation, “using the DBSCAN model with the second adjusted parameter…”.  There is insufficient antecedent basis for this limitation in the claim.  

Examiner suggests amend the claim by, 
“7. The method of claim 6, further comprising: re-adjusting the at least one parameter of the DBSCAN model ; and using the DBSCAN model with the  re-adjusted parameter to identify a third set of clusters.”
Claim 19 recites the limitation, “the one or more machine learning processes …”.  There is insufficient antecedent basis for this limitation in the claim.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over SAPUGAY (US 2019/0294673 A1), and further in view of LAVALLEE (US 2015/0051910 A1) and MAZZA (US 2019/0182382 A1).

REGARDING CLAIM 1, SAPUGAY discloses a method of training a virtual agent to identify user's intent from a conversation, comprising: 
receiving a set of conversations and [related meta data], wherein the set of conversations each comprise a word sequence including a plurality of words (SAPUGAY Par 49 – “As discussed below, the intent/entity model 108 is generated based on a corpus of utterances 112 and a collection of rules 114 that are also stored in one or more tables of the database 106. It may be appreciated that the corpus of utterances 112 may include source data collected with respect to a particular context, such as chat logs between users and a help desk technician within a particular enterprise, from a particular group of users, communications collected from a particular window of time, and so forth.”; Par 26 – “In another example, an utterance includes a statement, “I want to reset my password.” It is recognized that there are ; 
converting each of the set of conversations and [related meta data] into a set of feature representations in a multi-dimensional vector space (SAPUGAY Par 64 – “During this step, the processor 82 analyzes the utterances using the NLU framework 104, including the NLU engine 116 and the vocabulary manager 118, to detect and segment the utterances into intents and entities based on the rules 114 stored in the database 106. As discussed, in certain embodiments, certain entities can be stored in the intent/entity model 108 as parameters of the intents. Additionally, these intents are vectorized, meaning that a respective intent vector is produced for each intent by the NLU framework 104. As used herein, a “vector” refers to a linear algebra vector that is an ordered n-dimensional list of values (e.g., a 1×N or an N×1 matrix) that provides a mathematical representation that encodes an intent.”); 
using density-based spatial clustering <of applications with noise (DBSCAN)> to identify a first set of clusters among the set of feature representations (SAPUGAY Par 66 – “For the illustrated embodiment, after vector distance generation, a cluster discovery step 156 is performed. In certain embodiments, this may be a cross-radii cluster discovery process; however, in other embodiments, other cluster discovery processes can be used, including, but not limited to, agglomerative clustering techniques (e.g., Hierarchical Agglomerative Clustering (HAC)), density based clustering (e.g., Ordering Points To Identify the Clustering Structure (OPTICS)), and combinations thereof, to optimize for different goals.”; Par 67 – “The processor 82 may determine a suitable radius value defining a sphere around each intent vector, wherein each sphere contains a cluster of intent vectors.”), the <DBSCAN> density-based model including at least one adjustable parameter (SAPUGAY Par 67 – “For example, in one embodiment involving a cross-radii cluster discovery process, the processor 82 attempts to identify a radius value that defines a particular cluster of intent vectors in the vector space based on the calculated vector distances.”); 
generating a subset of feature representations by filtering the feature representations in the first set of clusters from the set of feature representations (SAPUGAY Par 60 – “In certain embodiments, the intent augmentation and modeling module 140 may additionally or alternatively include one or more cluster cleaning steps and/or one or more cluster data augmentation steps that are performed based on the collection of rules 114 stored in the database 106. This augmentation may include a rule-based re-expression of sample utterances included in the discovered intent models and removal of structurally similar re-expressions/samples within the discovered model data. For example, this augmentation can include an active-to-passive re-expression rule, wherein a sample utterance “I chopped this tree” may be converted to “this tree was chopped by me”. Additionally, since re-expressions (e.g., “buy this shoe” and “purchase this sneaker”) have the same parse structure and similarly labeled parse node words that are effectively synonyms, this augmentation can also include removing such structurally similar re-expressions.”);
adjusting the at least one adjustable parameter of the <DBSCAN> density-based model (SAPUGAY Par 67 – “The processor 82 may determine a suitable radius value defining a sphere around each intent vector, wherein each sphere contains a cluster of intent vectors. For example, the processor 82 may begin at a minimal radius value (e.g., a radius value of 0), wherein each intent vector represents a distinct cluster (e.g., maximum granularity). The processor 82 may then repeatedly increment the radius (e.g., up to a maximum radium value), enlarging the spheres, while determining the size of (e.g., the number of intent vectors contained within) each cluster, until all of the intent vectors and meaning clusters merge into a single cluster at a particular maximum radius value.”); 
using the <DBSCAN> density-based model with the adjusted parameter to identify a second set of clusters among at least the subset of feature representations (SAPUGAY Par 67 – “For example, the processor 82 may begin at a minimal radius value (e.g., a radius value of 0), wherein each intent vector represents a distinct cluster (e.g., maximum granularity). enlarging the spheres, while determining the size of (e.g., the number of intent vectors contained within) each cluster, until all of the intent vectors and meaning clusters merge into a single cluster at a particular maximum radius value. It may be appreciated that cross-radii cluster discovery may be better understood with respect to the cluster dendrogram of FIG. 8, discussed below.”; Par 71 – “With this in mind, for the embodiment illustrated in FIG. 8, at a cluster radius of 0, each intent vector represents a distinct cluster (e.g., respective clusters A, B, C, D, E, F, and G). At a cluster radius of 1, three clusters are formed (e.g., cluster AB, cluster CD, and cluster FG) indicating a closest respective vector proximity and meaning proximity between intent vectors A and B, between intent vectors C and D, and between intent vectors F and G, relative to the meaning proximity between other intent vectors (e.g. between intent vectors B and C).”); and 
training the virtual agent to classify the conversational intent of a conversation using the first set of clusters and the second set of clusters (SAPUGAY Fig. 5; Par 59 – “Additionally, the semantic mining pipeline 136 produces a navigable schema (e.g., cluster formation trees 137 and/or dendrograms) for intent and intent cluster exploration. As discussed below, the semantic mining pipeline 136 also produces sample utterances 138 that are associated with each meaning cluster, and which are useful to cluster exploration and training of the reasoning agent/behavior engine 102 and/or the conversation model 110.”; Par 60 – “Once the outputs 139 have been generated by the semantic mining pipeline 136, in certain embodiments, an intent augmentation and modeling module 140 may be executed to generate and improve the intent/entity model 108. For example, the intent augmentation and modeling module 140 may work in conjunction with other portions of the NLU framework 104 to translate mined intents into the intent/entity model 108.”; Par 68 – “It should be noted that other algorithms for detecting stable ranges of cluster radius values, as well as different methods ranking these different stable ranges, may be employed in other embodiments. For data structure (e.g., cluster formation trees 137) that can be visualized and navigated, such that a user (e.g., a designer of the reasoning agent/behavior engine 102) can identify and/or modify how intent vectors are being clustered.”; Par 69 – “As such, multi-level clustering can be performed to detect stable ranges of natural cluster formation. It may be appreciated that, in some embodiments, given additional data, further clustering may be possible to do further categorization of meaning vectors. For example, in certain embodiments, if the corpus of utterances 112 is annotated or labeled to include additional details (e.g., resolutions for intents in the utterances 112), then these details may be used to appropriately cluster, or refine the clustering, of particular intent vectors…..”).

SAPUGAY does not explicitly teach the [square-bracketed] and <angle-bracketed> limitations, and teaches underlined features instead. Regarding the [square-bracketed] limitations, SAPUGAY does not explicitly teach generating feature vectors using utterance and its related data.  Regarding the <angle-bracketed> limitations, SAPUGAY teaches a density-based clustering algorithm, but does not explicitly teach the algorithm is a DBSCAN.

LAVALLEE discloses the [square-bracketed] limitations. LAVALLEE discloses a method of training a virtual agent to identify user's intent from a conversation, comprising: 
receiving a set of conversations (LAVALLEE Par 12 –“As explained above, an NLU application 201 processes NLU dialogs with human users, generating application data logs 202 that record the dialogs potential surface form, semantic interpretation, and the internal application state at each turn of the process.”) and [related meta data] (LAVALLEE Par 12 – “FAs explained above, an NLU application 201 processes NLU dialogs with human users, generating application data logs 202 that record the dialogs potential surface form, semantic interpretation, and the internal application state at each turn of the process.”), wherein the set of conversations each comprise a word sequence including a plurality of words 
(LAVALLEE Par 16 – “Dialog:	Call Bob  		Call John  		Call Matthew;  
 	which one 		which one Ok 		I'm calling him 
the second one 	smith 
Ok I'm calling him 	Ok I'm calling him”); 

converting each of the set of conversations and [related meta data] into a set of feature representations in a multi-dimensional vector space (LAVALLEE Par 12 – “A log parser 203 extracts structured dialog data from these data logs 202, step 301, to extract the dialogs and relevant associated information to a parsed log database or index such as a Lucene index, hadoop or sql database.”; Par 13 – “A dialog generalizing module 204 generalizes the extracted dialog data using different independent generalization methods, step 302, to produce a generalization identifier vectors by dialog aggregating the results of the generalization methods used. It is worth appreciating that the descriptive generalization identifiers are not limited to easily obtained information such as vocabulary and dialog structure representation, or even common complex information such as semantic features.”); 
using density-based spatial clustering <of applications with noise (DBSCAN)> to identify a first set of clusters among the set of feature representations (LAVALLEE Fig. 2 – “Data Clustering 205”; Fig. 3 – “Automatic unsupervised density-based clustering 303”; Par 22 – “Using such distance functions and calculations, the data clustering module 205 can use a density-based clustering algorithm such as OPTICS algorithm to build a reachability graph where the x-axis represents the ordered datapoints to cluster and the y-axis is the reachability distance. The valleys in the reachability graph are the dialog clusters that can be extracted. This produces a standard hierarchical clustering representation where a cluster might be contained in another more generic cluster.”), the <DBSCAN> density-based model including at least one adjustable parameter (LAVALLEE Fig. 2 – “Data Clustering 205”; Fig. 3 – “Automatic unsupervised density-based clustering 303”; Par 22 – “The minimal cluster size may be determined by the data clustering module 205. Those steps are repeated until all datapoints are in either a retained or disbanded cluster.”); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of SAPUGAY to include related-meta data for feature generation, as taught by LAVALLEE.
One of ordinary skill would have been motivated to include related-meta data for feature generation, in order to improve the statistical models used in NLU applications (Par 5).

MAZZA discloses the <angle-bracketed> limitations. MAZZA discloses a method/system for chatbot generation by analyzing previous conversational data comprising:
using density-based spatial clustering <of applications with noise (DBSCAN)> to identify a first set of clusters among the set of feature representations (MAZZA Par 127 – “In one embodiment, the grouping of similar phrases is performed using a clustering algorithm such as density-based spatial clustering of applications with noise (or DBScan) (see, e.g., Ester, Martin; Kriegel, Hans-Peter; Sander, Jörg; Xu, Xiaowei (1996).”; Par 89 – “In some embodiments of the present invention, the user interface 176 displays the clusters and the descriptions of the interactions contained in the clusters (or examples of the interactions). Furthermore, some embodiments allow the chatbot designer to manually split a cluster into multiple clusters (e.g., by selecting which interactions should be members of the new cluster) or join separate clusters into a single cluster.”), the <DBSCAN> model including at least one adjustable parameter (MAZZA Par 111 – “The data extraction module 172 uses these distances to compute an average distance dsame(s) to the k nearest neighbors of s among these sequences (e.g., the distance between a sentence s and sentences of its own cluster). Similarly, this computation is done for the sequences in C2. Joining the two lists of similarities gives the distribution Dsame. …”); 

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the simple substitution of one known element for another producing a predictable result renders the claim obvious. For more on this combination rationale, see MPEP § 2143(B).

REGARDING CLAIM 2, SAPUGAY in view of LAVALLEE and MAZZA discloses the method of claim 1, wherein each feature representation is a data point and the at least one adjustable parameter is the minimum distance between data points in a cluster (SAPUGAY Par 67 – “For example, the processor 82 may begin at a minimal radius value (e.g., a radius value of 0), wherein each intent vector represents a distinct cluster (e.g., maximum granularity).”; Par 71 – “With this in mind, for the embodiment illustrated in FIG. 8, at a cluster radius of 0, each intent vector represents a distinct cluster (e.g., respective clusters A, B, C, D, E, F, and G). At a cluster radius of 1, three clusters are formed (e.g., cluster AB, cluster CD, and cluster FG) indicating a closest respective vector proximity and meaning proximity between intent vectors A and B, between intent vectors C and D, and between intent vectors F and G, relative to the meaning proximity between other intent vectors (e.g. between intent vectors B and C).”).

REGARDING CLAIM 3, SAPUGAY in view of LAVALLEE and MAZZA discloses the method of claim 2, wherein adjusting the at least one adjustable parameter includes adjusting the minimum distance between data points to be larger (SAPUGAY Par 67 – “The processor 82 may then repeatedly increment the radius (e.g., up to a maximum radium value), enlarging the spheres, while determining the size of (e.g., the number of intent vectors contained within) each cluster, until all of the intent vectors and meaning clusters merge into a single cluster at a particular maximum radius value.”).

REGARDING CLAIM 4, SAPUGAY in view of LAVALLEE and MAZZA discloses the method of claim 1, wherein each feature representation is a data point and the at least one adjustable parameter is the minimum number of data points in a cluster (SAPUGAY Par 67 – “The processor 82 may then repeatedly increment the radius (e.g., up to a maximum radium value), enlarging the spheres, while determining the size of (e.g., the number of intent vectors contained within) each cluster, until all of the intent vectors and meaning clusters merge into a single cluster at a particular maximum radius value.”; In other words, increasing the radii is analogous to changing the number of data points in the cluster.).

REGARDING CLAIM 5, SAPUGAY in view of LAVALLEE and MAZZA discloses the method of claim 4.
SAPUGAY does not teach decreasing the number of data points in a cluster.
LAVALLEE further discloses wherein adjusting the at least one adjustable parameter includes adjusting the minimum number of data points to be smaller (LAVALLEE Par 22 – “By definition, the most cohesive cluster will contain no sub-clusters in the hierarchical clustering but it might be part of a more generic cluster. If that is the case, the sub-cluster datapoints are removed from its parent cluster. The parent cluster could be divided in several smaller cluster if the removed datapoints were necessary to maintain sufficient density between parts of the cluster. The clusters can be dissolved if not enough datapoints remain. The minimal cluster size may be determined by the data clustering module 205. Those steps are repeated until all datapoints are in either a retained or disbanded cluster. The datapoints in a disbanded cluster are considered outliers and are retained as such in the database. These outliers are often until some desired number of iterations occurs or until some condition on the number or size of the cluster is reached.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of SAPUGAY to include decreasing the number of data points in a cluster for feature generation, as taught by LAVALLEE.
One of ordinary skill would have been motivated to include decreasing the number of data points in a cluster, in order to identify outliers that are outside of the scope intended by a user (Par 22).

REGARDING CLAIM 9, SAPUGAY in view of LAVALLEE and MAZZA discloses a non-transitory computer-readable medium storing software comprising instructions executable by one or more computers which, upon such execution, cause the one or more computers (SAPUGAY Fig. 3) to: perform the method of Claim 1; thus, it is rejected under the same rationale.

Claim 10 is similar to the method of Claim 2; thus, it is rejected under the same rationale.

Claim 11 is similar to the method of Claim 3; thus, it is rejected under the same rationale.

Claim 12 is similar to the method of Claim 4; thus, it is rejected under the same rationale.

Claim 13 is similar to the method of Claim 5; thus, it is rejected under the same rationale.


REGARDING CLAIM 15, SAPUGAY in view of LAVALLEE and MAZZA discloses a system for training a virtual agent to identify user's intent from a conversation, comprising: one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers (SAPUGAY Fig. 3) to: perform the method of Claim 1; thus, it is rejected under the same rationale.

Claim 16 is similar to the method of Claim 2; thus, it is rejected under the same rationale.

Claim 17 is similar to the method of Claim 3; thus, it is rejected under the same rationale.

Claim 18 is similar to the method of Claim 4; thus, it is rejected under the same rationale.










Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over SAPUGAY in view of LAVALLEE and MAZZA, and further in view of WU (US 2019/0188590 A1).

REGARDING CLAIM 19, SAPUGAY in view of LAVALLEE and MAZZA discloses the system of claim 18.
SAPUGAY in view of LAVALLEE and MAZZA does not teach a Random Forest or a SVM.
WU discloses a method/system for chatbot integrating derived user intent, wherein the one or more machine learning processes include a Random Forest process and/or a Support Vector Machine process (WU Par 67 – “In order to detect user's intentions quickly, a support vector machine (SVM) model, such as a Stochastic Gradient Descent (SGD) algorithm, may be trained making use of rich features, from the user profile, the conversation session of a current group chat inside the vehicle, that one or more users can be involved in a conversation.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of SAPUGAY in view of LAVALLEE and MAZZA to include a SVM, as taught by WU.
One of ordinary skill would have been motivated to include a SVM, in order to detect user’s intentions quickly (Par 67).

Allowable Subject Matter
Claims 6-8, 14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C. KIM whose telephone number is (571)272-3327.  The examiner can normally be reached on Monday to Friday 9:00 AM thru 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN C KIM/Primary Examiner, Art Unit 2659